Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 


Claims 1-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-20, respectively, of US Patent 10,523,899.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention.

Claims 1, 11 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1, 11, respectively, of US Patent 9,363,448.  This is a non-provisional double patenting rejection because the conflicting claims have been issued to patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same invention.

Claims 1-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-20, respectively, of co-pending patent application number 17/001,047.  This is a provisional double patenting rejection because the conflicting claims have not yet issued to patent. 

Claim Objections 
Claims 1 and 11 are objected to for reciting “presentation at at least one of the remote devices”.  Appropriate correction is required. 
 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (WEBER, US Patent No.: 7,216,092; LOUI, US Pub. No.: 2006-0090141; ZHANG, US Pub. No.: 2009-0327418) does not teach nor suggest in detail the limitations: 
“A system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices, the system comprising: at least one processor; a memory that is accessible by the at least one processor; a camera that is accessible by the at least one processor and that is configured to capture one or more images; a display that is accessible by the at least one processor and that is configured to display content; a touch-screen interface accessible by the at least one processor and that is configured to receive input from a user; and a video mixer module stored in the memory that is configured to mix graphical  
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record WEBER does not teach or suggest in detail a system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices that includes a camera that is accessible by the at least one processor and that is configured to capture one or more images.  The prior art is also silent as to generating a coordinated presentation by integrating via a video mixer, one or more images from the camera with content selected by at least one user, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices and process the coordinated presentation to provide an 
WEBER only teaches a display and a processor for displaying content, a touch-screen interface accessible by the processor and can receive input from a user, and a video mixer stored in the memory that can mix graphical content.  The prior art also teaches respective interaction at each of a plurality of remote devices, such that results of a respective interaction at a particular remote device are viewable at the particular remote device but are not viewable at other of the remote devices.  The closest NPL LIAO (LIAO, “Shared interactive video for teleconferencing”, 2003) discusses generally coordinated presentations on remote devices but the system is not interactive nor does the system contain a video mixer, camera to use to mix content, or a coordinated presentation feature that would transmit to the one or more remote devices and process the coordinated presentation to provide an abridged version of the coordinated presentation at least one of the remote devices.
Whereas, as stated above, Applicant’s claimed invention recites a system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices that includes a camera that is accessible by the at least one processor and that is configured to capture one or more images.  The invention also claims generating a coordinated presentation by integrating via a video mixer, one or more images from the camera with content selected by at least one user, wherein the coordinated presentation is further configured to be transmitted to the one or more remote devices and process the coordinated presentation to provide an abridged version of the coordinated presentation at least one of the remote devices. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed, but for any double patenting rejections contained herein. 
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Fri from 8:30am-6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481